Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, while there is support in the specification to recite that the polyamide composition comprises 30-60% semi-crystalline semi-aromatic polyamide (page 8, line 17, page 9, line 20, and page 10, line 19 of the specification of the current invention) and there is support from Example IV to recite 21.6% of a specific semi-crystalline semi-aromatic polyamide, namely PA6T/4T/66, there is no support to broadly recite that there is present 21.6% semi-crystalline semi-aromatic polyamide is selected from the group consisting of polyamide MXD,6, polyamide 12,T, polyamide 11T, polyamide 10T, polyamide 9T, polyamide 8T, polyamide 5T/6T, polyamide 4T/6T, polyamide 6,T/6,6, polyamide 6,T/D,T, polyamide 6,6/6,T/6,I, polyamide 6/6,T, polyamide 6T/4T/66, and copolymers thereof as presently claimed.
Further, while MXD,6, 6T/66, 6T/dT, 66/6T, 6I, and 6/6T are all mentioned on page 7, lines 23-33 of the specification of the current invention, there is not support to recite “and copolymers thereof” as recited in claim 8.  The “copolymers thereof” language is only recited on page 8, line 3 and is referring only to the PA-XT and PA-XT/YT polyamides.
Additionally, the only support for polyamide 6T/4T/66 is the examples and the polyamide 6T/4T/66 has specific Tm and Tg, so while there is support for this specific polyamide 6T/4T/66, there is not support for any polyamide 6T/4T/66 (with any Tm and Tg).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harder and Mossauer (US Patent Application 2014/0329944 A1, published 06 Nov. 2014, hereinafter Harder) in view of Wang et al. (“Environment-friendly synthesis of long chain semiaromatic polyamides with high heat resistance,” J.Appl.Sci., Vol. 114, pp. 2036-2042, published 2009, hereinafter Wang) and further in view of Iwahashi et al. (US Patent Application 2009/0274889 A1, published 05 Nov. 2009, hereinafter Iwahashi) and further in view of Fabrin et al. (“Adhesion of thermoplastic elastomer on surface treated aluminum by injection molding,” Poly.Eng.Sci, pp. 1187-1191, published 2007, hereinafter Fabrin).
Regarding claims 8 and 12-14, Harder teaches a polyamide molding material comprising a semi-crystalline, semi-aromatic polyamide, an amorphous polyamide, 40-70 wt.% glass fibers, and 0-15 wt.% flame retardant (Abstract).  Harder teaches the polyamides comprise 30-60 wt.% of the composition (Abstract), and the weight ratio of semi-crystalline to amorphous polyamide is 30:70 to 70:30 (paragraph 0053).  Thus, the amount of the semi-crystalline polyamide in the formulation is 9 (30%x30%) to 42 wt.% (70%x60%), and the amount of the amorphous polyamide in the formulation is the same, that is, 9 to 42 wt.%.  Harder teaches that the amorphous polyamide contains isophthalic acid and terephthalic acid as monomers (paragraph 0051), so the amorphous polyamide is semi-aromatic.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of semi-crystalline semi-aromatic polyamide and amorphous semi-aromatic polyamide from the overlapping portion of the ranges taught by Harder because overlapping ranges have been held to be prima facie obviousness.
Harder does not disclose one of the claimed semi-crystalline, semi-aromatic polyamides nor fabricating hybrid parts with his composition.
Wang teaches the use of polyamide PA 10T, PA11T, PA12T, and PA13T (Abstract and page 2041, 2nd column, Conclusion section)
It would have been obvious to one of ordinary skill in the art to use one of the semi-crystalline, semi-aromatic polyamides taught by Wang as the semi-crystalline, semi-aromatic polyamide in the polyamide molding material of Harder.  Wang teaches that the PA10T, PA11T, PA12T, and PA13T exhibit good processability, high melting temperature, low water-absorbing capacity, and excellent mechanical properties (page 2041, 2nd column, Conclusion section).  Further, Wang teaches that these polyamides have melting temperatures and glass transition temperatures within the ranges required by Harder (Wang, page 2039, 2nd column, Thermal behaviors section, 1st paragraph and page 2040, Table II; Harder, Abstract).
Fabrin teaches a novel solution for preparing plastic-metal macro-composites through insert injection molding (overmolding) by etching an aluminum sheet before thermoplastic material was overmolded over the etched aluminum sheet to provide a porous surface needed to provide a large contact area between the components, and Fabrin teaches that his process is nonselective to the choice of the plastic for injection molding (page 1187, 2nd column, 3rd paragraph).  
It would have been obvious to one of ordinary skill in the art to use the overmolding process and the surface-treated aluminum taught by Fabrin with the polymer blend taught by Harder in view of Wang to produce a plastic-metal hybrid.  Fabrin teaches that the peel strength of his overmolded metal-polymer samples could be increased by a factor of 5.6 (9.38/1.68) by varying the surface treatment of the metal surface (page 1189, 2nd column, Surface Treatment section, 1st paragraph and Table 3).  Fabrin teaches that his overmolding method does not require preheating of the inserts to obtain adequate bonding strength for many commercial applications.
Iwahashi teaches a method for forming a composite of an aluminum alloy and a resin by forming ultrafine recesses on the surface of the aluminum by an eroding aqueous solution (Abstract).  The resin can be a mixture of aromatic polyamides (Abstract).  Iwahashi teaches the acid is phosphoric or sulfuric acid (paragraph 0076).  Iwahashi teaches that his aluminum alloy surface is covered with recesses having a number average inner diameter of 10 to 80 nm (paragraph 0018).  Iwahashi teaches that the aluminum alloy is worked into the desired shape by pressing (paragraph 0058), which would necessarily result in a stamped sheet.
It would have been obvious to one of ordinary skill in the art to use the method of forming ultrafine recesses on a metal surface as taught by Iwahashi as part of the hybrid metal-polyamide part taught by Harder in view of Wang and further in view of Fabrin.  Iwahashi teaches that his method results in an aluminum alloy-resin composite with a stronger bonding strength between the aluminum alloy and the resin, and his process provides high productivity (paragraphs 0011 and 0012).  Further, Iwahashi teaches that aromatic polyamide resins can be used (Abstract).
It is the examiner’s position that incorporating resin into the 10-80 nm recesses on the aluminum alloy surface by overmolding as taught by Harder in view of Wang and further in view of Fabrin and further in view of Iwahashi is a nano-molding technology (NMT).
Alternately, although Iwahashi and Fabrin do not refer to their processes as NMT processes as claimed, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwahashi and Fabrin meets the requirements of the claimed (product), Iwahashi and Fabrin clearly meet the requirements of the present claim(s).
Harder in view of Wang and further in view of Fabrin and further in view of Iwahashi does not disclose the bonding force between the metal part and the resin composition.
It is the examiner’s position that, given a composition of the resin blend within the overlapping ranges, the metal substrate is made of the same metal as that claimed, and the surface is the same as that claimed, the bonding force between the metal part and the plastic material for the plastic-metal hybrid part of Harder in view of Wang and further in view of Fabrin and further in view of Iwahashi would inherently have the same values as those claimed.

Response to Arguments
Applicant's arguments filed 02 Jun. 2022 have been fully considered.  Based on applicant’s arguments, the claim rejections based on Topoulos as a primary reference have been withdrawn.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above.  Two of the 112a issues presented above were germane to the previous set of claims; therefore, this Office Action is Non-Final. 
Applicant amended claims 8 and 12-13 and cancelled claims 16 and 21.
Applicant argues that Topoulos does not teach the claimed semi-crystalline polyamide.
Examiner agrees, and the rejections based on Topoulos have been withdrawn.
Applicant argues that Harder teaches a group of polyamides, none of which fall into the present claims.
However, the text cited by applicant begins: 
“In a further preferred embodiment…”
Therefore, Harder teaches the use of other polyamides that fall within his fuller disclosure, and, as presented above, Wang teaches the polyamides 10T, 11T, 12T, and 13T, which fall within Harder’s disclosure and the present claims.
Applicant argues that the need to combine three or four documents to arrive at the present claims would suggest that the invention is non-obvious.
However, as presented above, the motivation to combine the applied prior art is provided for each secondary reference.  Harder in view of Wang teach the polyamide composition, Fabrin teaches the formation of metal-hybrid parts via injection molding onto a metal surface with pores, and Iwahashi teaches the formation of nano-pores on a metal surface to improve the adhesion of polyamides to the metal surface.
Applicant argues that the amended claims now more closely reflect the examples and the data considered to demonstrate that improved bonding strength is achieved across the scope of the claims.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes three specific semi-crystalline polyamides in amounts from 21.6-46.34 wt.%, two amorphous semi-aromatic polyamides from 9.6-30.6 wt.% (the composition of one is not disclosed), and 30-50 wt.% glass fibers, while the present claims broadly recite any one of 13 semi-crystalline semi-aromatic polyamides, including copolymers, in amounts from 21.6-60 wt.%, any amorphous semi-aromatic polyamide in amounts from 10-40 wt.%, and 10-60 wt.% of fibrous reinforcing agent.
Applicant argues that Examples EX-V and EX-IV and CE-C demonstrate the beneficial effect on bonding strength from the claimed polyamide composition.
However, the data is not persuasive since Harder already recognizes the criticality of including an amorphous semi-aromatic polyamide, which is a required component in his invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787